Citation Nr: 1045828	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for back and hip disability, 
claimed as back pain.


REPRESENTATION

Appellant represented by:	A. Lori Jones, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2004 rating decision in which the RO, inter alia, 
denied the Veteran's claim for service connection for back and 
hip disability, claimed as back pain.  In October 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2005.

In July 2007, the Board remanded the claim on appeal to the RO 
(via the Appeals Management Center (AMC) in Washington, D.C.) for 
additional development, to include additional development of the 
evidence.  After completing the requested development, the RO/AMC 
continued to deny the claim for service connection for back and 
hip disability, claimed as back pain (as reflected in an April 
2009 supplemental SOC (SSOC)).

In September 2009, the Board, again, remanded the claim on appeal 
to the RO, via the AMC, for additional development.  After 
completing the requested development, the AMC continued to deny 
the claim for service connection for back and hip disability, 
claimed as back pain (as reflected in a September 2010 SSOC).

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in June 2009, the 
Veteran granted a power-of-attorney in favor of A. Lori Jones, a 
private attorney, with regard to the claim remaining on appeal.  
The Veteran's current attorney has submitted written argument on 
his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC in Washington, D.C.  VA 
will notify the appellant when further action, on his part, is 
required. 


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2009, the Board instructed that the RO arrange for the 
Veteran to undergo an orthopedic examination of his hips and 
back.  If the Veteran did not report for his examination, a 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility were to be obtained.  

The claims file contains a printout from a database indicating 
that the Veteran failed to report for his examination at the VA 
Medical Center (VAMC) in July 2010.  An actual copy of the letter 
notifying the Veteran of his scheduled examination (and 
reflecting that it was sent to the Veteran's correct address) is 
not included in the claims file, as instructed in the April 2009 
remand.  In this regard, the claims file also contains the 
September 2010 SSOC and other correspondence returned as 
undeliverable to the Veteran, indicating that the Veteran may not 
have received notification of his examination sent by the VAMC.  
Hence, the Board is unable to ascertain whether the Veteran was 
properly notified of his scheduled examination.

Considering the mail returned as undeliverable, and the fact that 
the letter informing the Veteran of his examination was not 
associated with the claims file, the Board finds that the Veteran 
should be afforded an opportunity for a new VA orthopedic 
examination, with proper notice going to his correct address.  As 
the Veteran is represented by an attorney, the RO should attempt 
to obtain his new address from his attorney.

Accordingly, on remand, the RO should arrange for the Veteran to 
undergo VA orthopedic examination for his hips and spine as 
described by the Board in the April 2009 remand.

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in denial 
of the claim for service connection (as the claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also obtain 
and associate with the claims file all outstanding VA treatment 
records.  The claims file includes VA outpatient treatment 
records from the Charleston VA Medical Center (VAMC) dated 
through May 22, 2008.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain updated treatment records from the Charleston VAMC since 
May 22, 2008, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The letter should inform the Veteran of 
the information and evidence necessary to substantiate his claim 
for a higher initial rating.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Charleston 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since May 22, 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should contact the Veteran's 
attorney and attempt to find a current, valid 
mailing address for the Veteran.  Any other 
research deemed necessary to determine the 
Veteran's current address should also be 
accomplished.

3.  The RO should furnish to the Veteran and 
his attorney a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA orthopedic examination of the hips and 
spine as described by the Board in the April 
2009 remand.  Notice of this examination 
must be provided to the Veteran at his 
correct address.  

6.  If the Veteran does not report for the 
scheduled examination, a copy(ies) of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility should be obtained and 
associated with the claims file.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).







This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


